Citation Nr: 0705523	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-13 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1969.  

This case was previously before the Board of Veterans' 
Appeals (Board) in March 2006 when it was remanded for 
further development.  

After reviewing the record, the Board finds that the issue of 
a total compensation rating based on individual 
unemployability is now presented for potential consideration.  

That matter is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The service-connected PTSD is shown to be manifested by a 
depressed mood, a blunted affect and a tendency to isolate 
and is productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships.  




CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent 
rating, but not higher for the service-connected PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a including 
Diagnostic Code 9411 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an initial rating in excess of 50 percent for PTSD.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in October 2003 and April 2006, the RO 
informed the veteran that in order to establish entitlement 
to an increased rating for PTSD, the evidence had to show 
that such disabilities had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In its April 2006 letter, the RO also notified the veteran of 
considerations it took in assigning a disability rating and 
an effective date for the award of benefits.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statement of the Case (SSOC) notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

Following such notices, the RO granted the veteran additional 
time to develop the record; and thereafter, the RO 
readjudicated the veteran's appeal.  Thus, the veteran has 
had ample opportunity to participate in the development of 
his appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim for an increased rating for 
PTSD.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claim for an increased rating 
for PTSD.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In June 2003, the RO granted service connection for PTSD and 
assigned 50 percent disability rating.  That was an initial 
rating award.  

When an initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Therefore, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's PTSD.  38 C.F.R. 
§§ 4.1, 4.2; See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The service-connected PTSD is rated in accordance with 
38 C.F.R. § 4.124a, Diagnostic Code 9411.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is warranted when there are such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

The evidence received in support of the veteran's claim 
consists of VA examinations performed in May 2003 and August 
2006.  

The veteran reported that, three to four times a week, he had 
moderately intense nightmares, flashbacks, hypervigilance and 
startle reaction.  He also reported depression with 
diminished interest, poor energy, poor concentration, 
impaired sleep, sporadic suicidal ideation and thoughts of 
death.  He claimed to have problems with anxiety and sporadic 
panic attacks   

On examination, the veteran demonstrated a depressed mood and 
a blunted, tearful affect; and his insight, judgment, and 
impulse control are considered only fair.  He reportedly 
tended to isolate himself and had difficulty maintaining 
relationships at work and socially.  Indeed, his various 
symptoms were characterized as moderate to fairly severe; and 
were assigned GAF scores from 35 to 50.  

GAF stands for Global Assessment of Functioning and reflects 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and has been 
specifically adopted by VA in the evaluation of mental 
disorders. 38 C.F.R. § 4.125, 4.130 (2002).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  DSM IV at 32; see Richard v. Brown, 9 Vet. 
App. 266, 267 (1996)).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  Id.; see 
Brambley v. Principi, 17 Vet. App. 20 (2003) (J. Steinburg 
concurring) (A GAF of 40 signifies considerably greater 
occupational impairment than a GAF of 50.)  

In any event, the manifestations of the service-connected 
PTSD more closely resemble the criteria for an initial 70 
percent rating.  To that extent, the appeal is granted.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation for PTSD.  
However, the veteran demonstrates no gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and/or memory loss for names of close relatives, his 
own occupation, or his own name.  Absent such findings, the 
veteran cannot meet or more nearly approximate the schedular 
criteria for an initial rating in excess of 70 percent for 
PTSD.  

The Board has also considered the possibility of staged 
ratings noted in Fenderson; however, the evidence of record 
shows that the manifestations of the veteran's service-
connected PTSD have been generally consistent since service 
connection became effective.  Accordingly, there is no basis 
to invoke the principle of staged ratings.  



ORDER

An initial 70 percent rating for the service-connected PTSD 
is granted, subject to the regulations controlling the award 
of VA monetary benefits.  




REMAND

The Board notes that service connection also has been 
established for the following disabilities:  status post 
radical prostatectomy with urinary incontinence, evaluated as 
60 percent disabling; the residuals of an injury to the left 
index finger, evaluated as 10 percent disabling; rosacea, 
evaluated as 10 percent disabling; and erectile dysfunction, 
evaluated as noncompensable.  

Given the favorable action taken with respect to the service-
connected PTSD and in light of the veteran's assertions of 
having difficulty working, the Board finds that an informal 
basis for consideration of the assignment of increased 
compensation due to an individual unemployability has 
reasonably been presented.  38 C.F.R. § 4.16(a) (2006).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
contact the veteran in order to provide 
him with an application to claim a total 
compensation rating based on individual 
unemployability due to service-connected 
disability.  If veteran responds by 
completing the application in a timely 
manner, the RO should then undertake all 
indicated action to process the claim and 
adjudicate that matter.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition as to the veteran's potential claim in this 
case.  

The veteran has the right to submit any additional evidence 
and/or argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


